Citation Nr: 0628270	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an  initial rating in excess of 20 percent 
for degenerative disc disease and degenerative joint disease 
of the cervical spine.

2.  Entitlement to an initial rating in excess 10 percent for 
carpal tunnel syndrome of the right wrist.

3.  Entitlement to an initial rating in excess 10 percent for 
carpal tunnel syndrome of the left wrist.

4.  Entitlement to service connection for bilateral heel 
pain, with pain and numbness in the lower legs.

5.  Entitlement to service connection for degenerative joint 
disease of the left index finger.

6.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1980 to 
August 1980, from May 1981 to September 1981, from October 
1981 to June 1989, and from April 1993 to April 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2000 rating action in which the RO, inter 
alia, granted service connection and assigned an initial 20 
percent rating for degenerative disc disease of the cervical 
spine, as well as granted service connection and assigned 
initial 0 percent (noncompensable) ratings, each, for  carpal 
tunnel syndrome of the right  wrist and the left wrist; each 
effective February 29, 2000.  In the same rating action, the 
RO denied service connection for bilateral heel pain, for 
degenerative joint disease of the left index finger, for 
bilateral hearing loss, and for residuals of a right shoulder 
separation.

The appellant filed a Notice of Disagreement (NOD) pertinent 
to the above-noted issues in June 2001, and the RO issued a 
Statement of the Case (SOC) in January 2002.  The appellant 
perfected his appeal by filing a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in February 2002.

In an April 2003 decision, the RO granted service connection 
for residuals of a right shoulder separation (resolving the 
matter on appeal as to that issue), and granted higher 
initial ratings of 10 percent, each, for carpal tunnel 
syndrome of the right and left wrists, but denied a higher 
rating for each disability, as well as denied the claims 
remaining on appeal (as reflected in an April 2003 
Supplemental SOC (SSOC)).  At that time, the RO  
recharacterized the claim for service connection for 
bilateral heel pain as also involving pain and numbness of 
the lower legs 

Inasmuch as the appeal involves a disagreement with the 
initial ratings following the grant of service connection for 
degenerative disc disease and for carpal tunnel syndrome 
affecting each wrist, the Board has characterized those 
issues in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Moreover, while the RO has assigned 
higher initial ratings for carpal tunnel syndrome affecting 
each wrist during the pendency of the appeal, higher ratings 
for each disability are available, and the appellant is 
presumed to be seeing the maximum available benefit; hence, 
claims for higher ratings for these disabilities  remain 
viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board's decision on the claims for higher initial ratings 
for  left and right carpal tunnel syndrome, and the claims 
for service connection for bilateral heel pain with pain and 
numbness to the lower legs, for degenerative joint disease of 
the left index finger, and for bilateral hearing loss is set 
forth below.  The claim for a higher initial rating  for 
degenerative disc disease of the cervical spine is addressed 
in the remand following that decision; that matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in an 
Informal Hearing Presentation filed in December 2005, the 
appellant's representative raised a claim  for a total 
disability rating based on individual unemployability (TDIU).  
As that issue is properly before the Board, it is referred to 
the RO for appropriate action.  




FINDINGS OF FACT

1.  All notification and development actions necessary to 
fairly adjudicate the issues herein decided have been 
accomplished.

2.  The appellant is right-hand dominant.

3.  Since the February 29, 2000 effective date of the grant 
of service connection, carpal tunnel syndrome of the right 
(dominant) wrist is manifested by normal grip strength and no 
loss of function.

4.  Since the February 29, 2000 effective date of the grant 
of service connection, carpal tunnel syndrome of the left 
(nondominant) wrist is manifested by slightly reduced grip 
strength but no loss of function.

5.  Although service medical records reflect treatment for 
chronic bilateral heel pain, sometimes with concurrent pain 
and/or numbness in the lower legs, no underlying pathology 
for any such complaints has been diagnosed.   

6.  Aside from the scar to the left index finger for which 
service connection has been granted, there is no other 
disability of the left index finger associated with the in-
service laceration.   

7.  Medical evidence does not show that the appellant has 
hearing loss to an extent recognized as a disability for VA 
purposes.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for carpal tunnel syndrome of the right wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 
4.124a, Diagnostic Code 8515 (2005).
 
2.  The criteria for an initial rating in excess of 10 
percent for carpal tunnel syndrome of the left  wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.124a, 
Diagnostic Code 8515 (2005).

3.  The criteria for service connection for bilateral heel 
pain, with pain and numbness in the lower legs, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).  

4.  The criteria for service connection for degenerative 
joint disease of the left index finger are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2005).  

5.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each claim on appeal has 
been accomplished.

In a July 2002 notice letter, the RO notified the appellant 
and his representative of the type of evidence needed to 
support his claims for higher initial ratings (specifically, 
medical records); in an April 2004 letter, the RO notified 
them of the specific elements of establishing a claim for 
service connection, and the type of evidence needed to 
establish each element.  After each letter, the appellant and 
his representative were afforded opportunities to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the July 2002 and April 2004 notice 
letters meet the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify and provide the necessary releases for any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  In the April 2004 letter, the RO 
specifically invited the veteran to submit any medical 
reports that he had.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  In this regard, the Board points 
out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant was afforded opportunities to submit pertinent 
information in connection with his claim.  After the most 
recent RO notice letter in April 2004-which substantially 
completed VA's notice requirements-the RO afforded the 
appellant yet another opportunity to present information 
before the claims were readjudicated in November 2004) (as 
reflected in the supplemental statement of the case (SSOC).  

Hence, the Board finds that failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), in which the Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue.  As 
indicated above, in connection with the claims for service 
connection, the RO notified the appellant pertinent to the 
existence of a disability, and of a connection between such 
disability and service; the RO also notified the appellant of 
all possible ratings for the disabilities for which a higher 
rating is sought (pursuant to the SOC and SSOCs, which 
suffices under Dingess/Hartman.  While the RO has not 
specifically provided notice relevant to effective date for 
any of the claims, on these facts, such omission is harmless.  
Id.  In this regard, the Board notes that, as the claims for 
service connection are being denied, no effective date is 
being assigned.  Moreover, as regards the claims for higher 
initial ratings, no effective date of the grant of service 
connection (the only effective date currently assigned in 
connection with each such claim) is being challenged.  
   
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any of the claims 
herein decided.  As indicated below, the RO has obtained the 
appellant's service medical records and VA outpatient 
treatment records; the appellant has identified no non-VA 
providers who may have relevant evidence for development.  
During the pendency of the appeal, the appellant was afforded 
a VA medical examinations in connection with the claims for  
to determine the severity of his service-connected carpal 
tunnel syndrome etiology of his claimed back disorder.  The 
appellant was advised of his entitlement to a hearing before 
the RO and/or before the Board, but he has not elected to 
testify in such a hearing.  Significantly, neither the 
appellant nor his representative has identified, and record 
does not otherwise indicate any additional, existing evidence 
pertinent to the claim on appeal that should be obtained.  
The Board also finds that the record presents no basis for 
any further development to create additional evidence to be 
considered in connection with any claim on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each of the claims herein 
decided
II.   Analysis 

A.  Higher Initial Ratings for Carpal Tunnel Syndrome 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Carpal tunnel syndrome rated as a neurological condition 
under 38 C.F.R. § 4.124a, Diagnostic Code 8615 (paralysis of 
the median nerve).  The rating criteria are as follows.  A 
rating of 10 percent is awarded for mild incomplete paralysis 
of either hand.  A rating of 20 percent is awarded for 
moderate incomplete paralysis of the minor hand.  A rating of 
30 percent is awarded for moderate complete paralysis of the 
major hand.  A rating of 40 percent is awarded for severe 
incomplete paralysis of the minor hand.  A rating of 50 
percent is awarded for severe incomplete paralysis of the 
major hand.  A rating of 60 percent is awarded for complete 
paralysis of the minor hand, and a rating of 70 percent is 
awarded for complete paralysis of the major hand.  

"Complete paralysis" consists of the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand ("ape hand"); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of the middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of the thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  "Incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type given for complete paralysis, whether due 
to varied level of the nerve lesion or partial regeneration; 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most the moderate, degree.  38 C.F.R. § 
4.124a, Diagnostic Codes 8410-8540 (Diseases of the 
Peripheral Nerves).

The appellant filed a claim for service connection in 
February 2000.  He had a VA medical examination in June 2000 
that noted him to be right-hand dominant.  During the 
examination he complained of numbness and tingling in both 
arms and hands.  An electromyography (EMG) study showed very 
mild bilateral carpal tunnel syndrome involving the motor 
branch, with no evidence of cubital tunnel syndrome.

In  December 2000, the RO granted service connection and 
assigned an initial 0 percent rating, each, for carpal tunnel 
syndrome of the left and right wrists, effective February 29, 
2000 (the date that VA received the appellant's claim for 
service connection).  In an April 2003 rating action, the RO 
assigned an initial 10 percent rating for each wrist.

On VA medical examination in October 2002, the appellant 
reported some early recurrence of numbness and tingling of 
the fingers bilaterally, left greater than right, currently 
with mild associated decreased grip strength, greater on the 
left side.  The wrists bilaterally revealed no erythema, 
edema, or heat changes.  Range of motion was recorded as 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation at 45 
degrees; the Board notes that this represents "normal", or 
standard, range of motion for VA rating purposes.  See 
38 C.F.R. § 4.71, Plate I.  There were no findings as to 
ankylosis, pain, fatigue, weakness, lack of endurance, or 
incoordination.  Neurological examination found grip strength 
to be 5/5 on the right and 4+/5 on the left.  The appellant 
had an early positive finding of Phelan's test and positive 
Phelan's sign bilaterally, consistent with recurrence of 
carpal tunnel syndrome.

A VA clinical note of November 2002 showed that the appellant 
complained of numbness in his hands and arms that awakened 
him at night; examination revealed decreased light touch 
sensation in medical distribution, strongly positive Tinel's 
bilaterally, and motor strength 5/5.  A similar clinical 
notation was made in August 2003.

Review of the evidence above shows that the appellant's 
carpal tunnel syndrome of either wrist has been comparable to 
no more than a mild paralysis of the medical nerve since the 
February  29, 2000 effective date of the grant of service 
connection.   Most significantly, the grip strength in his 
dominant (right) hand has never been worse than 5/5, and the 
grip strength in his non-dominant (left) hand has never been 
worse than 4+/5, which represents only a mild loss of 
function.  The Board notes that during the appellant's last 
full VA medical examination in October 2002 he had complete 
range of motion of both wrists, without pain, weakness, or 
incoordination, despite the presence of carpal tunnel 
syndrome, and there is no indication in the clinical records 
that his condition has decreased significantly since then.

Under these circumstances, there is no basis for staged 
rating, pursuant to Fenderson, and each of the claims for a 
higher initial rating must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the appellant's claim for increase, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

1.  Bilateral Heel Pain, with Pain and Numbness in the Lower 
Legs

Service medical records show treatment for bilateral heel 
pain (possible fasciitis) and left foot pain (possible 
Achilles tendon strain), radiating to the lower legs, in 
September 1982.  X-rays of both heels were taken in October 
1982 and revealed no significant abnormalities.  A podiatry 
clinic note of September 1983 shows complaint of numbness 
from the feet to the knees after prolonged walking or 
standing, and also recurrence of "heel problems;" the 
appellant was fitted for special shoes.  A clinical note of 
October 1985 notes referral to the podiatry clinic for a 
"chronic problem" (not identified) for which the appellant 
had been fitted with orthotic shoes since 1983.  He received 
orthotic shoes for heel pain, with noted numbness from feet 
to knees, in March 1986; the orthopedic clinic's impression 
was pes planus (flat feet).  The appellant complained again 
of left foot and ankle pain in July 1987.  A report of 
medical history in May 1988 records history of problem with 
heels when standing on concrete for prolonged periods.  In 
1989 he requested new corrective shoes.  A discharge physical 
examination in July 1994 noted the feet and lower extremities 
as "normal."
  
The appellant had a VA medical examination in June 2000 
during which he denied heel pain or numbness.  The right heel 
showed no pain or numbness on examination; the examiner did 
not comment on the left heel.  The examiner made no diagnosis 
of a disorder of either heel.

Hampton VA Medical Center (VAMC) treatment records for the 
period April 1997 to April 2004 show no indication of 
treatment for heel pain or any other foot disability.  There 
is no indication that the appellant has sought treatment for 
a heel or foot disorder from a non-VA provider.

The appellant had a VA medical examination in February 2002, 
but the feet were not examined.

Considering the claim in light of the aforementioned evidence 
and authority, the Board finds that, in this case, there is 
no medical evidence of a current disability of the bilateral 
heels.  The service medical record shows that the appellant 
was treated for painful heels, but the Board points out that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no 
indication in service medical records or post-service medical 
records that an underlying pathology for the reported heel 
pain has ever been diagnosed, and for that matter there is no 
indication in post-service medical records that the 
appellant's claimed bilateral heel pain, or pain and numbness 
in the lower legs, continued after his discharge from 
service.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Thus, where, as here, there is no 
medical that establishes a current disability upon which to 
predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Under these circumstances, the claim for service connection 
for bilateral heel pain with pain and numbness to the lower 
legs must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
shows that the appellant does not currently have the claimed 
disability, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

2.  Degenerative Joint Disease of the Left Index Finger

In additional to the legal authority cited to above, the 
Board notes that service connection may presumed for 
degenerative joint disease (arthritis) that develops to a 
compensable degree (10 percent for arthritis) within one year 
after discharge from service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  In this case, there are no VA or private 
medical records showing treatment for any chronic disorder of 
the left index finger, to include degenerative joint disease, 
during the first year after discharge, so presumptive service 
connection cannot be granted.

Service medical records show that in December 1985 the 
appellant was treated for a cut to the index finger of his 
left hand (cut with a knife while preparing food); there is 
no indication of injury to the bone or joint.  A discharge 
physical examination in July 1994 noted no disability to the 
left index finger.  

The appellant had a VA medical examination in June 2000.  
There is no indication that he reported any disorder of the 
left index finger, and no abnormality of the left index 
finger was noted by the examiner.  The examiner made no 
diagnosis of any left index finger abnormality or disorder.

Hampton VAMC treatment records for the period from April 1997 
to April 2004 include no indication of treatment for any 
disorder or abnormality of the index finger of the left hand.  
There is no indication that the appellant has sought 
treatment for that finger from a non-VA provider.

The appellant had a VA medical examination in February 2002 
during which the examiner noted the presence of a 2.5-cm scar 
encircling the left index finger at the PIP joint.  The 
examiner did not mention any bone or joint pathology of the 
finger.  (The Board notes parenthetically that separate 
service connection for the scar was granted by an unappealed 
August 2002 rating action, so that aspect of his claimed 
index finger disability is not before the Board.). 

In any event, the Board notes there simply is no medical 
evidence of any disability to the left index finger on which 
service connection can be based, other than the scar that has 
been separately rated.  Since there is no medical that 
establishes a current disability upon which to predicate a 
grant of service connection, there is no valid claim for 
service connection.  See Gilpin, 155 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  

Under these circumstances, the claim for service connection 
for degenerative joint disease of the left index finger must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
shows that the appellant does not currently have the claimed 
disability, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




3.  Bilateral Hearing Loss

Service medical records include the report of a discharge 
examination in July 1994 that notes a diagnosis of high 
frequency hearing loss, based on the audiometric testing 
revealing the following pure tone thresholds, in decibels:



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10    
15  
15 
10 
10 
12
LEFT
15
15  
20  
10  
15  
15  

The appellant had a VA audiological examination in March 
2000.  The appellant reported decreased acuity, with 
particular difficulty hearing in background noise and in 
hearing conversation when unable to see the speaker's face.  
He reported a service history of acoustic trauma due to 
shipboard noise, especially engine noise.  Pure tone 
thresholds, in decibels, were as follows:

          

HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10    
10  
5 
5  
0  
5 
LEFT
10
10  
15  
10  
10  
11  

Speech recognition scores were 94 percent for the right ear 
and 100 percent for the left ear.  The examiner's summary was 
normal auditory acuity bilaterally with good-to-excellent 
word recognition ability at normal intensity levels.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the record includes an in-service assessment of 
hearing loss; however, the competent evidence-specifically, 
the results of audiometric and speech discrimination testing, 
as required by regulation-the competent evidence in and 
since service establishes that the appellant does not have 
hearing loss to an extent recognized as a disability for VA 
purposes.

As noted above, Congress has specifically limited service 
connection to cases in which disease or injury have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110,  1131.  Thus, 
where, as here, the persuasive medical evidence establishes 
that the appellant does not have a disability upon which to 
predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin, 155 F.3d at 
1353; Brammer, 3 Vet. App. at 225.

For all the foregoing reasons, the claim for service 
connection for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence shows that the appellant does not currently 
have the claimed disability, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.




ORDER

Initial rating in excess of 10 percent for carpal tunnel 
syndrome of the left wrist is denied.

Initial rating in excess of 10 percent for carpal tunnel 
syndrome of the right wrist is denied.

Service connection for bilateral heel pain, with pain and 
numbness in the lower legs, is denied.

Service connection for degenerative joint disease of the left 
index finger is denied.

Service connection for joint hearing loss is denied.


REMAND

The appellant's most recent examination of the spine was a VA 
examination in October 2002.  (Parenthetically, the Board 
notes that the appellant was apparently scheduled for another 
VA examination of the spine in July 2004 but he cancelled 
that examination).  The medical evidence of record after 
October 2002, consisting of outpatient treatment notes and 
MRI results, shows the appellant's cervical spine condition 
may have become more severe since the last examination, but 
this new medical evidence is not sufficiently comprehensive 
to serve as a basis for reevaluation under the rating 
criteria.

The Board also notes that the rating criteria for 
degenerative disc disease (also known as intervertebral disc 
syndrome (IVDS) changed effective September 23, 2002, and 
that the rating criteria for all diseases and injuries of the 
spine, including IVDS, changed effective September 26, 2003.  
As there is no indication that the revised criteria are 
intended to have retroactive effect, VA has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  
 
In this case, in April 2003 and November 2004 SSOCs, the RO 
provided to the appellant and his representative notice of 
the revised rating criteria; however, the RO has not obtained 
examination findings responsive to that criteria.  Such 
findings are particularly warranted in connection with this 
claim, inasmuch as the revised criteria reflect neurological 
considerations that are not addressed in the medical evidence 
currently of record (the Board notes that the scheduled July 
2004 VA examination, cancelled by the appellant, would 
probably have resolved that problem).  The Board finds that 
such examination findings would be helpful in resolving the 
issue on appeal.

Accordingly, the RO should arrange for the veteran to undergo 
further neurological and orthopedic examination, by 
physicians, at an appropriate VA medical facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination(s), without good cause, may result in a 
denial of the claim for a higher initial rating.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination(s), the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from Hampton VA Medical 
Center (VAMC) dated from April 1997 to April 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Hampton VAMC and any other 
VA medical facility identified by the appellant, following 
the current procedures prescribed in 38 C.F.R. § 3.159 as 
regards requests for records from Federal facilities.  
 
The RO should also provide the veteran with another 
opportunity to present information and/or evidence pertinent 
to the claim remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim, the RO should note its continuing 
consideration of the criteria for evaluation of 
musculoskeletal disabilities of the spine, to include the 
former and revised criteria for evaluating IVDS.  The RO 
should consider the September 26, 2003 changes (as indicated 
above) specific to rating IVDS, as well as changes to that 
portion of the rating schedule effective August 23, 2002.  
See 67 Fed. Reg. 54345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The RO must 
also document its continued consideration of whether "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, cited to above, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Hampton 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
appellant's cervical spine, from April 
2004 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.	The RO should send to the appellant and 
his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.	If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the appellant to 
undergo VA neurological and orthopedic 
examination, by physicians, at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the appellant.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.    

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the appellant's 
cervical spine disorder.  The examiner 
should also offer an opinion as to 
whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
cervical spine disability.

The orthopedic examiner should conduct 
range of motion testing of the cervical 
spine (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  He or she should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
cervical spine.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the 
appellant experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

Considering all neurological and 
orthopedic examination findings, the 
examiner should render findings 
responsive the criteria for rating IVDS-
specifically, comment as to the existence 
and frequency of any of the appellant's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should opine whether, over 
the last 12-month period, the appellant's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

5.	If the appellant fails to report to 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the appellant by the pertinent VA 
medical facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an initial 
rating in excess of 20 percent for 
cervical spine degenerative disc disease 
and degenerative joint disease, in light 
of all pertinent evidence and legal 
authority, to include all former and 
revised applicable criteria for rating 
diseases and injuries of the spine.  The 
RO must also document its continued 
consideration of whether "staged rating," 
pursuant to Fenderson, cited to above, is 
warranted.

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
appellant and his representative an 
appropriate SSOC that includes citation to 
and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A.  §§ 5109B, 7112).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


